Citation Nr: 1732801	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected coronary artery bypass grafting (CABG) with constant irregular sinus bradycardia prior to August 1, 2013.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1957 to April 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This case was remanded in March 2016 and September 2016 for additional development and now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, from August 31, 2010, but no earlier, to July 31, 2013, his service-connected CAD rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

From August 31, 2010, but no earlier, to July 31, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU for the entire appeal period is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

In March 2016, the Board found the issue of entitlement to a TDIU due to service-connected CABG with constant irregular sinus bradycardia prior to August 1, 2013, had been raised by the record.  In this regard, the Veteran testified during his February 2016 hearing that he was unable to work in any capacity due to the severity of such service-connected disability.  Further, a review of the record reflects that he had two years of college and last worked in April 2001 as a salesman.

The Board notes that entitlement to a TDIU due to service-connected CABG since August 1, 2013, the date a 100 percent schedular rating has been assigned, is moot and, as such, not for consideration.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Similarly, entitlement to a TDIU due to service-connected CABG prior to August 31, 2010, is not for consideration as service connection for such disability was not in effect prior to such date.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Relevant to the current claim, a total disability rating may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  In fact, rating boards should submit to the Director, Compensation Service (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  

In this regard, the record reflects that, for the period from August 31, 2010, to July 31, 2013, exclusive of a three-month period of time during which the Veteran received a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30, his combined disability rating was 30 percent as of August 31, 2010, and 40 percent as of June 21, 2011.  Consequently, the Veteran did not meet the threshold schedular criteria for consideration of a TDIU pursuant to 38 C.F.R. 
§ 4.16(a); however, as noted in the Board's September 2016 remand, the evidence suggested that his service-connected CABG rendered him unable to secure or follow a substantially gainful occupation.  Therefore, the Board remanded the appeal for referral to the Director for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b), for the period from August 31, 2010, to July 31, 2013.  In April 2017, the Director reviewed the record and opined that entitlement to an extra-schedular TDIU for the applicable period was not warranted (see April 2017 Director's opinion).  

Upon a review of the record, the Board finds that the medical evidence is in conflict as to whether the Veteran's heart disability rendered him unable to secure or follow a substantially gainful occupation for the period from August 31, 2010, to July 31, 2013.  In this regard, a March 2012 VA examiner opined that the Veteran's CABG did not impact his ability to work; however, as the examiner failed to provide a rationale or explanation for this opinion, the Board affords it no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Also of record is a May 2016 VA opinion in which the examiner determined that, as a result of his service-connected heart disability, the Veteran was indeed unable to secure substantially gainful employment during the relevant period.  In this regard, the examiner indicated that, when one has a pacemaker and has had a five coronary artery bypass with irregular heartbeat, he would not be able to perform any type of labor that required prolong walking up/down hills, inclines, or ladders, or be able to do push/tug/pulls or bending.  Also, when one has an irregular heart rate (even with a pacer) it is difficult to perform even sedentary work (i.e., computer work, telephone sales, etc.) because, when the heart is not pumping properly, fatigue sets in and frequent rests during the day are often required.  The examiner further indicated that the Veteran could not perform a non-labor job (such as being a sales person, which was the Veteran's profession until 2001) because he would not be able to stand on his feet for long periods of time due to his heart condition.  Said opinion is bolstered by a July 2011 opinion from the Veteran's physician, Dr. G., who noted that the Veteran developed shortness of breath upon brisk walking, which "would limit his ability to work."  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected CABG prevented him from securing or following substantially gainful employment during the relevant appeal period.  In this regard, the Board finds the Veteran's treating physician's July 2011 assessment to be highly probative as Dr. G has treated the Veteran for some time, allowing her to fully understand the nature of his heart disability and its impact on his ability to work.  In addition, the May 2016 examiner provided a thorough rationale for her opinion and cited to relevant medical and lay evidence in support thereof, as opposed to the Director who failed to address the positive VA opinion at all.  Id.

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that from August 31, 2010, but no earlier, to July 31, 2013, his service-connected CABG prevented him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU on an extra-schedular basis from August 31, 2010, but no earlier, to July 31, 2013, is warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Akles v. Derwinski, 1 Vet. App. 118 (1991).  


ORDER

From August 31, 2010, but no earlier, to July 31, 2013, TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


